ASSIGNMENT OF PROMISSORY NOTE


1.           Assignment.  For value received, the undersigned, Fountainhead
Capital Management Limited (“Assignor”), hereby sells, assigns, transfers and
conveys to Regent Private Capital, LLC (“Assignee”) all of the Assignor's
rights, title and interest in that certain Promissory Note dated as of January
31, 2009, together with three amendments thereof dated April 30, 2009, July 31,
2009 and October 31, 2009, respectively, issued to Assignor by Blink Couture,
Inc. (collectively, the “Note”).  As of October 31, 2009, the principal balance
due on the Note was $90,453, together with accrued interest of $3,937.00.
 
2.           Assignor’s Representations. Assignor represents and warrants to
Assignee as follows:
 
(a)           The Assignor has good, valid and marketable title to its interest
in the Note, free and clear from all security interests or encumbrances.
 
(b)           The Assignor has not assigned, pledged, hypothecated or otherwise
encumbered its interest in the Note. Upon delivery of this duly executed
assignment to the Assignee pursuant to this Agreement, the Assignee will acquire
valid title thereto, free and clear of any security interests.
 
3.           Acceptance by Assignee.  Assignee hereby accepts this assignment on
the terms and conditions set forth herein.


IN WITNESS WHEREOF, the parties have executed this Assignment of Promissory Note
to be effective as of the 29th day of December 2009.


ASSIGNEE


REGENT PRIVATE CAPITAL, LLC
        /s/ Lawrence Field  
By:  Lawrence Field
Managing Director

 
ASSIGNOR


FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED
    /s/ Robert Diener  
By: Robert Diener, Authorized Signatory
                 

--------------------------------------------------------------------------------